              Case
              Case1:20-cr-00333-LTS
                   1:20-cr-00333-LTS Document
                                     Document102
                                              99 Filed
                                                 Filed08/16/21
                                                       08/17/21 Page
                                                                Page11of
                                                                       of11




                                                 August 16, 2021

     By ECF and by e-mail

     Honorable Laura Taylor Swain
     United States District Court                                      MEMO ENDORSED
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re: United States v. Martinez-Aguilar, et al., 20 Cr. 333 (LTS)

     Dear Chief Judge Swain:

             I represent defendant Sebastian Ramos in the above-captioned case.

            I write on consent (Pretrial Services Officer Dayshawn Bostic) to respectfully
     request that the Court expand Mr. Ramos’s travel restrictions to include the Eastern District
     of Pennsylvania. Mr. Ramos will need to travel there on a weekly basis for work. The Court
     has previously approved Mr. Ramos’s travel to Pennsylvania for this purpose, and Mr.
     Ramos has been otherwise wholly compliant with all the conditions of release. The
     Government – per Assistant U.S. Attorney Jarrod Schaefer – defers to Pretrial Services.

             Thank you for your consideration of this request.

                                                  Respectfully submitted,
The modification request is granted.
Docket entry No. 99 is resolved.
SO ORDERED.                                       /s/
8/17/2021                                         Martin S. Cohen
/s/ Laura Taylor Swain, Chief USDJ                Ass’t Federal Defender
                                                  (212) 417-8737



     cc:    Jarrod Schaeffer and Rushmi Bhaskaran Esqs., by ECF
            U.S. Pretrial Services Officer Dayshawn Bostic, by e-mail
